UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: April 30, 2007 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] As of April 30, 2007 the Registrant had 11,220,577 Common Shares, par value of $.10 per share, issued and outstanding. Index MET-PRO CORPORATION INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet as of April 30, 2007 and January 31, 2007 2 Consolidated Statement of Operations for the three-month periods ended April30, 2007 and 2006 3 Consolidated Statement of Shareholders’ Equity for the three-month periods ended April 30, 2007 and2006 4 Consolidated Statement of Cash Flows for the three-month periods ended April 30, 2007 and2006 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Qualitative and Quantitative Disclosures about Market Risk 22 Item 4. Controls and Procedure 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 1 Index MET-PRO CORPORATION CONSOLIDATED BALANCE SHEET (unaudited) PART I – FINANCIAL INFORMATION Item 1.Financial Statements April 30, January 31, ASSETS 2007 2007 Current assets Cash and cash equivalents $24,354,204 $17,322,194 Marketable securities 27,897 24,090 Accounts receivable, net of allowance for doubtful accounts of approximately $156,000 and $133,000, respectively 20,197,550 20,837,589 Inventories 20,613,149 19,296,279 Prepaid expenses, deposits and other current assets 1,717,692 1,748,130 Total current assets 66,910,492 59,228,282 Property, plant and equipment, net 16,114,947 16,832,988 Costs in excess of net assets of businesses acquired, net 20,798,913 20,798,913 Other assets 300,022 306,403 Total assets $104,124,374 $97,166,586 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of long-term debt $1,979,722 $1,955,202 Accounts payable 6,699,695 6,450,813 Accrued salaries, wages and expenses 4,909,644 4,135,342 Dividend payable 757,389 757,029 Customers' advances 2,892,004 981,680 Deferred income taxes 242,457 245,231 Total current liabilities 17,480,911 14,525,297 Long-term debt 5,034,456 5,417,990 Other non-current liabilities 3,317,132 3,276,551 Deferred income taxes 2,290,532 1,369,591 Total liabilities 28,123,031 24,589,429 Shareholders' equity Common shares, $.10 par value; 18,000,000 shares authorized, 12,846,608 shares issued, of which 1,626,031 and1,631,364 shares were reacquired and held in treasury at the respective dates 1,284,661 1,284,661 Additional paid-in capital 8,039,875 7,910,708 Retained earnings 77,917,406 74,921,913 Accumulated other comprehensive income (loss) 228,458 (33,471 ) Treasury shares, at cost (11,469,057 ) (11,506,654 ) Total shareholders' equity 76,001,343 72,577,157 Total liabilities and shareholders' equity $104,124,374 $97,166,586 See accompanying notes to consolidated financial statements. 2 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) Three Months Ended April 30, 2007 2006 Net sales $21,916,609 $19,779,041 Cost of goods sold 14,997,082 13,923,682 Gross profit 6,919,527 5,855,359 Operating expenses (income) Selling 2,069,877 1,896,179 General and administrative 2,483,853 2,358,513 Gain on sale of building (3,513,940 ) - 1,039,790 4,254,692 Income from operations 5,879,737 1,600,667 Interest expense (80,152 ) (59,805 ) Other income, net 217,306 234,798 Income before taxes 6,016,891 1,775,660 Provision for taxes 2,138,648 568,212 Net income $3,878,243 $1,207,448 Earnings per share, basic (1) $.35 $.11 Earnings per share, diluted (2) $.34 $.11 Cash dividend per share – declared (3) $.0675 $.0625 Cash dividend per share – paid(3) $.0675 $.0625 (1) Basic earnings per share are based upon the weighted average number of shares outstanding of 11,220,577 and 11,199,599 for the three-month periods ended April 30, 2007 and 2006, respectively. (2) Diluted earnings per share are based upon the weighted average number of shares outstanding of 11,468,767 and 11,439,813 for the three-month periods ended April 30, 2007 and 2006, respectively. (3) The Board of Directors declared quarterly dividends of $.0675 per share payable on March 14, 2007 andJune 12, 2007 to shareholders of record as of February 28, 2007 andMay 29, 2007, respectively.Quarterly dividends of $.0625 per share were paid on March 9, 2006 and June 7, 2006 to shareholders of record as of February 24, 2006 and May 26, 2006, respectively. See accompanying notes to consolidated financial statements. 3 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (unaudited) Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances, January 31, 2007 $1,284,661 $7,910,708 $74,921,913 ($33,471 ) ($11,506,654 ) $72,577,157 Comprehensive income: Net income - - 3,878,243 - - Adoption of FIN No. 48 - - (125,000 ) - - Foreign currency translation adjustment - - - 234,333 - Interest rate swap, net of tax of($14,799) - - - 25,198 - Securities available for sale, net of tax of ($1,409) - - - 2,398 - Total comprehensive income 4,015,172 Dividends declared, $.0675 per share - - (757,750 ) - - (757,750 ) Stock-based compensation - 127,527 - - - 127,527 Stock option transactions - 1,640 - - 37,597 39,237 Balances, April 30, 2007 $1,284,661 $8,039,875 $77,917,406 $228,458 ($11,469,057 ) $76,001,343 Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances, January 31, 2006 $1,284,661 $7,564,180 $70,645,717 ($321,821 ) ($11,634,499 ) $67,538,238 Comprehensive income: Net income - - 1,207,448 - - Foreign currency translation adjustment - - - 169,659 - Interest rate swap, net of tax of $43,114 - - - 89,833 - Total comprehensive income 1,466,940 Dividends declared, $.0625 per share - - (700,287 ) - - (700,287 ) Stock-based compensation - 81,800 - - - 81,800 Stock option transactions - 2,589 - - 52,642 55,231 Balances, April 30, 2006 $1,284,661 $7,648,569 $71,152,878 ($62,329 ) ($11,581,857 ) $68,441,922 See accompanying notes to consolidated financial statements. 4 Index CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Three Months Ended April 30, 2007 2006 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS Cash flows from operating activities Net income $3,878,243 $1,207,448 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 417,784 370,964 Deferred income taxes 904,929 (553 ) (Gain) on sale of property and equipment, net (3,513,998 ) (4,410 ) Stock-based compensation 127,527 81,800 Allowance for doubtful accounts 23,302 (79,003 ) (Increase) decrease in operating assets: Accounts receivable 761,011 1,740,117 Inventories (1,214,553 ) (1,147,983 ) Prepaid expenses, deposits and other current assets 44,199 86,777 Other assets (1,935 ) (2,250 ) Increase (decrease) in operating liabilities: Accounts payable and accrued expenses 787,810 (1,072,742 ) Customers’ advances 1,908,041 262,518 Other non-current liabilities 40,581 549 Net cash provided by operating activities 4,162,941 1,443,232 Cash flows from investing activities Proceeds from sale of property and equipment 4,342,598 4,410 Acquisitions of property and equipment (354,559 ) (2,227,748 ) Net cash provided by (used in) investing activities 3,988,039 (2,223,338 ) Cash flows from financing activities Proceeds from new borrowings - 3,602,921 Reduction of debt (367,235 ) (330,508 ) Exercise of stock options 39,238 55,232 Payment of dividends (757,390 ) (699,820 ) Net cash provided by (used in) financing activities (1,085,387 ) 2,627,825 Effect of exchange rate changes on cash (33,583 ) 29,778 Net increase in cash and cash equivalents 7,032,010 1,877,497 Cash and cash equivalents at February 1 17,322,194 17,683,305 Cash and cash equivalents at April 30 $24,354,204 $19,560,802 See accompanying notes to consolidated financial statements. 5 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Recent Accounting Pronouncements: In May 2005, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 154, “Accounting Changes and Error Corrections”, which replaces Accounting Principles Board (“APB”) No. 20, “Accounting Changes,” and SFAS No. 3, “Reporting Accounting Changes in Interim Financial Statements”.SFAS No. 154 changes the requirements for accounting and reporting a change in accounting principle, and applies to all voluntary changes in accounting principles, as well as changes required by an accounting pronouncement in the unusual instance it does not include specific transition provisions.Specifically, SFAS No. 154 requires retrospective application to prior periods’ financial statements, unless it is impracticable to determine the period specific effects or the cumulative effect of the change.When it is impracticable to determine the effects of the change, the new accounting principle must be applied to the balances of assets and liabilities as of the beginning of the earliest period for which retrospective application is practicable and a corresponding adjustment must be made to the opening balance of retained earnings for that period rather than being reported in an income statement.When it is impracticable to determine the cumulative effect of the change, the new principle must be applied as if it were adopted prospectively from the earliest date practicable.SFAS No. 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005.SFAS No. 154 does not change the transition provisions of any existing pronouncements.SFAS No. 154 has not had a material impact on our financial position, results of operations or cash flows. In July 2006, the FASB issued Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes - An Interpretation of SFAS No. 109”. FIN No. 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109, “Accounting for Income Taxes”.FIN No. 48 also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.In addition, FIN No. 48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The provisions of FIN No. 48 are to be applied to all tax positions upon initial adoption of this standard.Only tax positions that meet the more-likely-than-not recognition threshold at the effective date may be recognized or continue to be recognized as an adjustment to the opening balance of retained earnings (or other appropriate components of equity) for that fiscal year.The provisions of FIN No. 48 are effective for fiscal years beginning after December 15, 2006.The Company adopted FIN 48 effective February1, 2007.See Note 8 on page 10 for further information. In September 2006, the Securities and Exchange Commission (“SEC”) issued Staff Accounting Bulletin (“SAB”) 108, to address diversity in practice in quantifying financial statement misstatements.SAB 108 requires that the Company quantify misstatements based on their impact on each of our financial statements and related disclosures.SAB 108 is effective for fiscal years ending after November 15, 2006.The Company has adopted SAB 108 effective as of January 31, 2007.The adoption of this bulletin did not have a material impact on our financial position, results of operations or cash flows. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”.SFAS No. 157 provides guidance for using fair value to measure assets and liabilities.It also responds to investors’ requests for expanded information about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value, and the effect of the fair value measurements on earnings.SFAS No. 157 applies whenever other standards require (or permit) assets or liabilities to be measured at fair value, and does not expand the use of fair value in any new circumstances.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and is required to be adopted by the Company in the first quarter of fiscal year 2009.The Company is currently evaluating the effect that the adoption of SFAS No. 157 will have on our financial position, results of operations and cash flows. 6 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS In September2006, the FASB issued SFAS No.158, “Employers’
